Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 10/28/2021:
Claims 1-6 and 9-15 have been examined.
Claims 7-8 have been canceled by Applicant.
Claim 1 has been amended by Applicant.
Claims 1 and 10 have been further amended by Examiner.
Claims 1-6 and 9-15 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Therese Hendricks, Reg. No. 30,389, in a telephone interview and in the following electronic communication on 11/04/2021. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) An autonomous tracking method, the method comprising: 
obtaining a pre-trained input neural network, wherein the pre-trained input neural network is pre-trained on one or more object classification training data sets, each object classification training data set including a human object classification; 
obtaining a low-light supplemental training data set, wherein the low-light supplemental training data set is different from the one or more object classification training data sets and comprises a plurality of labeled images of humans in low-light conditions; 
performing a first training process to generate a human-attuned neural network, wherein the human-attuned neural network is generated by using the low-light supplemental training data set to refine the human object classification of the pre-trained input neural network; 

based on the Subject initialization video data, performing a real-time second training process to generate a Subject detection neural network from the human-attuned neural network, wherein the Subject detection neural network is generated by using the Subject initialization video data to update the human object classification of the human-attuned neural network to include a unique classification specific to the desired Subject; 
capturing, using a camera, real-time video monitoring data comprising a plurality of video frames of the desired Subject and a surrounding environment of the Subject; 
using the Subject detection neural network, performing Subject detection on the real-time video monitoring data to generate a detection output corresponding to a location of the desired Subject within a given frame of the real-time video monitoring data; and 
generating, based on the detection output, one or more first tracking commands maneuvering the camera such that the camera is centered on the location of the desired Subject.	
10. (Currently Amended) The method of claim 1, wherein the Subject initialization video data consists of 5-10 seconds of video data.	

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s argument in remarks filed on 10/28/2021 were persuasive. Hence, the 112(a) or 112 1st paragraph rejections to claim 10 from the previous Office Action have been withdrawn.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Dasgupta (Pub. No.: US 2018/0158197A1) taken either individually or in combination with other prior art of Froloff (US Pat. No.: 9522732B1), who describe systems and methods for tracking objects in a physical environment using visual sensors onboard an autonomous unmanned aerial vehicle (UAV); images of the 
Applicant’s arguments in remarks filed on 10/28/2021 were persuasive.
Therefore, in performing additional search in response to amended claims and applicant’s arguments, the examiner was able to find the closest prior art of record, which is Lee (Pub. No.: US 2018/0278919A1) taken either individually or in combination with other prior art of Schneider (US Pat. No.: 9589448B1), Doolin (Pub. No.: US 2006/0176169A1) and Bares (Pub. No.: US 2013/0135315A1), who describe a system for tracking a subject moving within a space using stereo cameras that includes stereo cameras installed in different directions, a space data composition unit forming a space map where information about 3D space is shared by matching depth maps generated in photographing areas of the stereo cameras, a subject sensing unit analyzing point clouds or the space map and determining that the subject is present in a photographing area of a stereo camera corresponding to a point, a PTZ camera moving so that a photographing direction is directed toward the subject, and a driving control unit driving the PTZ camera using a first method for setting an initial value and for driving the PTZ camera and/or a second method for setting the photographing zones of the 3D space, presetting the driving values of the PTZ camera, fetching the preset value of the zone, and driving the PTZ camera.

In regards to claims 1-6 and 9-15, Dasgupta (Pub. No.: US 2018/0158197A1) and Lee (Pub. No.: US 2018/0278919A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
obtaining a pre-trained input neural network, wherein the pre-trained input neural network is pre-trained on one or more object classification training data sets, each object classification training data set including a human object classification;

performing a first training process to generate a human-attuned neural network, wherein the human-attuned neural network is generated by using the low-light supplemental training data set to refine the human object classification of the pre-trained input neural network;
based on the Subject initialization video data, performing a real-time second training process to generate a Subject detection neural network from the human-attuned neural network, wherein the Subject detection neural network is generated by using the Subject initialization video data to update the human object classification of the human-attuned neural network to include a unique classification specific to the desired Subject;
generating, based on the detection output, one or more first tracking commands maneuvering the camera such that the camera is centered on the location of the desired Subject.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662